MID-AMERICA APARTMENT COMMUNITIES, INC.
 
4,000,000 SHARES
 


 
CONTROLLED EQUITY OFFERINGSM
 


 
SALES AGREEMENT
 


 
November 5, 2009
 


 
CANTOR FITZGERALD & CO.
110 East 59th Street
New York, NY 10022


Ladies and Gentlemen:


MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation (the
“Company”), and MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership,
the sole general partner of which is the Company (the “Operating
Partnership”), confirm their agreement (this “Agreement”) with Cantor Fitzgerald
& Co. (“CF&Co”), as follows:
 
1. Issuance and Sale of Shares.  The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through CF&Co, acting as agent and/or
principal, up to 4,000,000 shares (the “Shares”) of the Company’s common stock,
par value $0.01 per share (the “Common Stock”).  Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitation set forth in this Section 1 on the number of Shares issued and sold
under this Agreement shall be the sole responsibility of the Company, and CF&Co
shall have no obligation in connection with such compliance.  The issuance and
sale of Shares through CF&Co will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement to issue Shares.
 
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-159595), including a base prospectus, relating to certain
securities, including the Shares to be issued from time to time by the Company,
and which incorporates by reference documents that the Company has filed or will
file in accordance with the provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”). The Company has prepared a prospectus supplement specifically
relating to the Shares (the “Prospectus Supplement”) to the base prospectus
included as part of such registration statement.  The Company will furnish to
CF&Co, for use by CF&Co, copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Shares.  Except where the context otherwise requires, such registration
statement, as amended when it became effective, including all documents filed as
part thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B of the Securities Act,
is herein called the “Registration Statement.” The base prospectus, including
all documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus”, as defined
in Rule 433 of the Securities Act Regulations (“Rule 433”), relating to the
shares that (i) is required to be filed with the Commission by the Company or
(ii) is exempt from filing pursuant to Rule 433(d)(5)(i) in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g), is
herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to its Electronic Data Gathering Analysis and
Retrieval System (“EDGAR”).
 
2. Placements.  Each time that the Company wishes to issue and sell the Shares
hereunder (each, a “Placement”), it will notify CF&Co by email notice (or other
method mutually agreed to in writing by the parties) containing the parameters
in accordance with which it desires the Shares to be sold, which shall at a
minimum include the number of Shares to be issued (the “Placement Shares”), the
time period during which sales are requested to be made, any limitation on the
number of Shares that may be sold in any one day and any minimum price below
which sales may not be made (a “Placement Notice”), a form of which containing
such minimum sales parameters necessary is attached hereto as Schedule 1.  The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from CF&Co set forth on Schedule 2, as such Schedule 2 may be
amended from time to time. The Placement Notice shall be effective upon receipt
by CF&Co unless and until (i) in accordance with the notice requirements set
forth in Section 4, CF&Co declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
have been sold, (iii) in accordance with the notice requirements set forth in
Section 4, the Company suspends or terminates the Placement Notice, (iv) the
Company issues a subsequent Placement Notice with parameters superseding those
on the earlier dated Placement Notice, or (iv) the Agreement has been terminated
under the provisions of Section 11.   The amount of any discount, commission or
other compensation to be paid by the Company to CF&Co in connection with the
sale of the Placement Shares shall be calculated in accordance with the terms
set forth in Schedule 3.  It is expressly acknowledged and agreed that neither
the Company nor CF&Co will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to CF&Co and CF&Co does not decline such Placement Notice
pursuant to the terms set forth above, and then only upon the terms specified
therein and herein.  In the event of a conflict between the terms of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.
 
3. Sale of Placement Shares by CF&Co.  Subject to the terms and conditions
herein set forth, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, CF&Co,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
New York Stock Exchange (the “Exchange”), to sell such Placement Shares up to
the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  CF&Co will provide written confirmation to the Company no
later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
compensation payable by the Company to CF&Co pursuant to Section 2 with respect
to such sales, and the Net Proceeds (as defined below) payable to the Company,
with an itemization of the deductions made by CF&Co (as set forth in Section
5(a)) from the gross proceeds that it receives from such sales.  After
consultation to the Company and subject to the terms of the Placement Notice,
CF&Co may sell Placement Shares by any method permitted by law deemed to be an
“at the market” offering as defined in Rule 415 of the Securities Act, including
without limitation sales made directly on the Exchange, on any other existing
trading market for the Common Stock or to or through a market maker.  After
consultation with the Company and subject to the terms of the Placement Notice,
CF&Co may also sell Placement Shares in privately negotiated transactions.  The
Company acknowledges and agrees that (i) there can be no assurance that CF&Co
will be successful in selling Placement Shares, and (ii) CF&Co will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Placement Shares for any reason other than a failure by CF&Co to use
its commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3.  For
the purposes hereof, “Trading Day” means any day on which shares of Common Stock
are purchased and sold on the principal market on which the Common Stock is
listed or quoted.
 
4. Suspension of Sales.  The Company or CF&Co may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other Party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other Party set forth on Schedule 2), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair either
party’s obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice.  Each of the Parties agrees that no such notice
under this Section 4 shall be effective against the other unless it is made to
one of the individuals named on Schedule 2 hereto, as such Schedule may be
amended from time to time.
 
5. Settlement.
 
(a) Settlement of Placement Shares.  Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”).  The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by CF&Co at which
such Placement Shares were sold, after deduction for (i) CF&Co’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, (ii) any other amounts due and payable by the Company to CF&Co
hereunder pursuant to Section 7(h) (Expenses) hereof, and (iii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.
 
(b) Delivery of Placement Shares.  On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting CF&Co’s or its designee’s account
(provided CF&Co shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company through its
Deposit and Withdrawal at Custodian System or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradeable, transferable, registered shares in good deliverable form.  On
each Settlement Date, CF&Co will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date.  The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 9(a) (Indemnification and
Contribution) hereto, it will (i) hold CF&Co harmless against any loss, claim,
damage, or expense (including reasonable legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company and (ii) pay to
CF&Co any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.
 
6. Representations and Warranties of the Company and the Operating Partnership.
The Company and the Operating Partnership jointly and severally represent and
warrant to, and agree with, CF&Co that as of the date of this Agreement and as
of each Representation Date (as defined in Section 7(n) below) on which a
certificate is required to be delivered pursuant to Section 7(n) of this
Agreement and as of each Applicable Time (as defined in Section 20(a)) as the
case may be:
 
(a) The Company satisfies all of the requirements of the Securities Act for use
of Form S-3 for the offering of the Shares contemplated hereby. At the time of
the initial filing of the Registration Statement, at the time of the most recent
amendment thereto for the purposes of complying with Section 10(a)(3) of the
Securities Act (whether such amendment was by post-effective amendment,
incorporated report filed pursuant to Section 13 or 15(d) of the Exchange Act or
form of prospectus), at the time the Company or any person acting on its behalf
(within the meaning, for this clause only, of Rule 163(c) of the Securities Act)
made any offer relating to the Shares in reliance on the exemption of Rule 163
of the Securities Act and at the date hereof, the Company was and is a
“well-known seasoned issuer” as defined in Rule 405 of the Securities Act,
including not having been and not being an “ineligible issuer,” as defined in
Rule 405 of the Securities Act. The Registration Statement is an “automatic
shelf registration statement,” as defined in Rule 405 of the Securities Act, and
the Shares, since their registration on the Registration Statement, have been
and remain eligible for registration by the Company on a Rule 405 “automatic
shelf registration statement.” The Company has not received from the Commission
any notice pursuant to Rule 401(g)(2) of the Securities Act objecting to the use
of the automatic shelf registration statement form.  The Company has paid or
will pay the required Commission filing fees relating to the Shares within the
time required by Rule 456(b)(1)(i) of the Securities Act without regard to the
proviso therein and otherwise in accordance with Rules 456(b) and 457(r) of the
Securities Act (including, if applicable, by updating the “Calculation of
Registration Fee” table in accordance with Rule 456(b)(1)(ii) of the Securities
Act either in a post-effective amendment to the Registration Statement or on the
cover page of the Prospectus).
 
(b)             The Registration Statement became effective upon filing under
Rule 462(e) of the Securities Act on May 29, 2009, and any post-effective
amendment thereto also became effective upon filing under Rule 462(e). No stop
order suspending the effectiveness of the Registration Statement has been issued
under the Securities Act and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, are contemplated
by the Commission, and any request on the part of the Commission for additional
information has been complied with.
 
(c)             Any offer that is a written communication relating to the Shares
made prior to the initial filing of the Registration Statement by the Company or
any person acting on its behalf (within the meaning, for this paragraph only, of
Rule 163(c) of the Securities Act) has been filed with the Commission in
accordance with the exemption provided by Rule 163 of the Securities Act and
otherwise complied with the requirements of Rule 163 of the Securities Act,
including without limitation the legending requirement.
 
(d)    The Company has delivered to CF&Co one complete copy of the Registration
Statement and a copy of each consent and certificate of experts filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits)
and the Prospectus, as amended or supplemented, in such quantities and at such
places as CF&Co has reasonably requested.  The Prospectus delivered to CF&Co for
use in connection with the offering of Shares will, at the time of such
delivery, be identical to the electronically transmitted copies thereof filed
with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.
 
(e)             At the respective times the Registration Statement and each
amendment thereto became effective, at each deemed effective date with respect
to CF&Co pursuant to Rule 430B(f)(2) of the Securities Act, as the case may be,
the Registration Statement complied and will comply as to form in all material
respects with the requirements of the Securities Act, and did not and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The preceding sentence does not apply to statements in or omissions
from the Registration Statement or any amendment thereto in reliance upon and in
conformity with written information relating to CF&Co furnished to the Company
in writing by CF&Co expressly for inclusion in any of the aforementioned
documents.
 
(f)             Neither the Prospectus nor any amendments or supplements
thereto, at the time the Prospectus or any such amendment or supplement was
issued, as of the date hereof, and at each Representation Date, as the case may
be, included or will include an untrue statement of a material fact or omitted
or will omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The preceding sentence does not apply to statements in or omissions
from the Prospectus, as amended or supplemented, in reliance upon and in
conformity with written information relating to CF&Co furnished to the Company
in writing by CF&Co expressly for inclusion in any of the aforementioned
documents.
 
(g)             Each document incorporated by reference in the Registration
Statement or the Prospectus heretofore filed, when it was filed (or, if any
amendment with respect to any such document was filed, when such amendment was
filed), conformed in all material respects with the requirements of the Exchange
Act and the rules and regulations thereunder, and any further documents so filed
and incorporated after the date of this Agreement will, when they are filed,
conform in all material respects with the requirements of the Exchange Act and
the rules and regulations thereunder; no such document when it was filed (or, if
an amendment with respect to any such document was filed, when such amendment
was filed), contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and no such document, when it is filed, will
contain an untrue statement of a material fact or will omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading.
 
(h)             Each issuer free writing prospectus (as defined in Rule 433), as
of its issue date and as of each Applicable Time (as defined in Section 20
below), did not, does not and will not include any information that conflicted,
conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus, including any incorporated document deemed to be a
part thereof that has not been superseded or modified. The foregoing sentence
does not apply to statements in or omissions from any issuer free writing
prospectus based upon and in conformity with written information furnished to
the Company by CF&Co specifically for use therein.
 
(i)             All of the issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with applicable federal and
state securities laws.  None of the Company’s outstanding shares of Common Stock
or preferred stock (the “Preferred Stock”) were issued in violation of any
preemptive rights, rights of first refusal or other similar rights; except as
set forth in the Prospectus, the Company is not a party to or bound by any
outstanding options, warrants or similar rights to subscribe for, or contractual
obligations to issue, sell, transfer or acquire, any of its capital stock or any
securities convertible into or exchangeable for any of such capital stock; the
Shares to be issued and sold by the Company hereunder have been duly authorized
and, when issued and delivered against full payment therefor in accordance with
the terms hereof will be validly issued, fully paid and nonassessable and free
of any preemptive rights, rights of first refusal or other or similar rights;
the capital stock (including the Shares) of the Company conforms to the
description thereof contained in the Prospectus; and the delivery of the Shares
being sold by the Company against payment therefor pursuant to the terms of this
Agreement will pass valid title to the Shares being sold by the Company, free
and clear of any claim, encumbrance or defect in title, and without notice of
any lien, claim or encumbrance. The certificates used by the Company to evidence
the Common Stock or the Preferred Stock are in valid and sufficient form.
 
(j) Immediately after the transactions contemplated by this Agreement, all of
the issued and outstanding Common Units (as defined below) will be validly
issued, fully paid and nonassessable. Immediately after the transactions
contemplated by this Agreement, none of the outstanding common units of limited
partnership interest in the Operating Partnership (“Common Units”) or preferred
units of limited partnership interest in the Operating Partnership (“Preferred
Units”) has been or will be issued or is owned or held in violation of any
preemptive right, right of first refusal or other similar right; and the
outstanding Common Units and Preferred Units have been or will be offered, sold
and issued by the Operating Partnership in compliance with applicable federal
and state securities laws.
 
(k) Each of the Company and its subsidiaries is duly organized and validly
existing in good standing under the laws of the state of its incorporation or
organization with full corporate, partnership or entity power and authority, as
the case may be, to own, lease and operate its properties and to conduct its
business as presently conducted and as described in the Prospectus and is duly
registered and qualified to conduct its business and is in good standing in each
jurisdiction or place where the nature of its properties or the conduct of its
business requires such registration or qualification, except where the failure
to so register or qualify has not had or will not have a material adverse effect
on the condition (financial or other), business, properties, or results of
operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”). The Company is the sole general partner of the Operating
Partnership, and the Company and MAC II of Delaware, L.P. (“MAC II”)
collectively own a percentage interest in the Operating Partnership disclosed in
the Prospectus. Except as disclosed in the Prospectus, the Company and MAC II
own all of the outstanding Preferred Units. Except as described above, the
Company or the Operating Partnership is the sole direct or indirect owner of all
of the equity interests in each of the subsidiaries other than the Operating
Partnership, Mid-America Multifamily Fund I, LLC and Mid-America Multifamily
Fund II, LLC.
 
(l)             The outstanding equity interests of each of the Company’s
subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company, directly or through subsidiaries,
free and clear of any security interests, liens, encumbrances, equities or
claims. The Company does not have any subsidiaries and does not own a material
interest in or control, directly or indirectly, any other corporation,
partnership, joint venture (other than Mid-America Multifamily Fund II, LLC in
which the Company owns a 33.33% ownership interest), association, trust or other
business organization, except as set forth in Exhibit 21 to the Company’s most
recent Annual Report on Form 10-K incorporated by reference into the
Registration Statement. As used in this Agreement, subsidiaries shall mean
direct and indirect subsidiaries of the Company.
 
(m)             Except as described in the Prospectus, there is no action, suit,
inquiry, proceeding or investigation by or before any court or governmental or
other regulatory or administrative agency or commission pending or, to the best
knowledge of the Company, threatened, against or involving the Company or its
subsidiaries, which might individually or in the aggregate prevent or adversely
affect the transactions contemplated by this Agreement or result in a Material
Adverse Effect, nor to the Company’s knowledge, is there any basis for any such
action, suit, inquiry, proceeding or investigation. There are no agreements,
contracts, indentures, leases or other instruments that are required to be
described in the Prospectus or to be filed as an exhibit to the Registration
Statement that are not described, filed or incorporated by reference in the
Registration Statement and the Prospectus as required by the Securities Act. All
such contracts to which the Company or any of its subsidiaries is a party have
been duly authorized, executed and delivered by the Company or the applicable
subsidiary, constitute valid and binding agreements of the Company or the
applicable subsidiary and are enforceable against the Company or the applicable
subsidiary in accordance with the terms thereof, except as enforceability
thereof may be limited by (i) the application of bankruptcy, reorganization,
insolvency and other laws affecting creditors’ rights generally and (ii)
equitable principles being applied at the discretion of a court before which any
proceeding may be brought. Neither the Company nor the applicable subsidiary has
received notice or been made aware that any other party is in breach of or
default to the Company or its subsidiaries under any of such contracts.
 
(n)             Neither the Company nor any of its subsidiaries is (i) in
violation of (A) its Organizational Documents, (B) to the Company’s knowledge
any law, ordinance, administrative or governmental rule or regulation applicable
to the Company or any of its subsidiaries, the violation of which would have a
Material Adverse Effect or (C) any decree of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries; or (ii) in
default in any material respect in the performance of any obligation, agreement
or condition contained in (A) any bond, debenture, note or any other evidence of
indebtedness or (B) any agreement, indenture, lease or other instrument (each of
(A) and (B), an “Existing Instrument”) to which the Company or any of its
subsidiaries is a party or by which any of their properties may be bound, which
default would have a Material Adverse Effect; and, to the Company’s knowledge,
there does not exist any state of facts that constitutes a default or an event
of default on the part of the Company or any of its subsidiaries as defined in
such documents or that, with notice or lapse of time or both, would constitute
such a default or event of default which would have a Material Adverse Effect.
 
(o)             The Company and the Operating Partnership have full legal right,
power and authority to enter into and perform this Agreement and to consummate
the transactions contemplated herein, including the issuance, sale and delivery
of the Shares as provided herein and the Operating Partnership’s issuance of the
Common Units to the Company. The Company’s and the Operating Partnership’s
execution and delivery of this Agreement and the performance by the Company and
the Operating Partnership of their obligations under this Agreement have been
duly and validly authorized by the Company and the Operating Partnership and
this Agreement has been duly executed and delivered by the Company and the
Operating Partnership, and constitutes a valid and legally binding agreement of
the Company and the Operating Partnership, enforceable against the Company and
the Operating Partnership in accordance with its terms, except to the extent
enforceability may be limited by (i) the application of bankruptcy,
reorganization, insolvency and other laws affecting creditors’ rights generally
and (ii) equitable principles being applied at the discretion of a court before
which any proceeding may be brought, and except as rights to indemnity and
contribution hereunder may be limited by federal or state securities laws.
 
(p)             The Second Amended and Restated Agreement of Limited Partnership
of the Operating Partnership, including all amendments thereto (the “Partnership
Agreement”), has been duly and validly authorized, executed and delivered by or
on behalf of the partners of the Operating Partnership and constitutes a valid
and binding agreement of the parties thereto, enforceable in accordance with its
terms, except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization or other laws of general applicability relating to or
affecting creditors’ rights or by general equity principles.
 
(q)             No consent, approval, authorization, order, license,
certificate, permit, registration, designation or filing by or with any
governmental agency or body is required for the execution, delivery and
performance by the Company and the Operating Partnership of their respective
obligations under this Agreement and the consummation by the Company and the
Operating Partnership of the transactions contemplated hereby, including the
valid authorization, issuance, sale and delivery of the Shares, except such as
may be required by the federal securities laws, the Exchange and the securities
or Blue Sky laws of the various states in connection with the offer and sale of
the Shares, all of which will be, or have been effected, in accordance with this
Agreement.
 
(r)             Neither the issuance and sale of the Shares by the Company, the
execution, delivery or performance of this Agreement by the Company and the
Operating Partnership nor the consummation by the Company and the Operating
Partnership of the transactions contemplated hereby (i) conflicts with or will
conflict with or constitutes or will constitute a breach of, or a default under,
the Company’s charter or bylaws, the Operating Partnership’s certificate of
limited partnership or the Partnership Agreement, or any Existing Instrument to
which the Company or any of its subsidiaries is a party or by which any of its
or their properties may be bound, (iii) violates any statute, law, regulation,
ruling, filing, judgment, injunction, order or decree applicable to the Company
or any of its subsidiaries or any of their properties, or (iv) results in a
breach of, or default or Debt Repayment Triggering Event (as defined below)
under, or results in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or requires the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, defaults, liens,
charges or encumbrances that will not, individually or in the aggregate, result
in a Material Adverse Effect. As used herein, a “Debt Repayment Triggering
Event” means any event or condition that gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.
 
(s)             No holder of any securities of the Company has rights to the
registration of any securities of the Company or other similar rights as a
result of or in connection with the filing of the Registration Statement or the
consummation of the transactions contemplated hereby that have not been
satisfied or heretofore waived in writing. No person or entity has a right of
participation or first refusal with respect to the sale of the Shares by the
Company.
 
(t) Ernst & Young LLP, who have audited the financial statements (including the
related notes thereto and supporting schedules) incorporated by reference in the
Registration Statement and the Prospectus, are and were, during the periods
covered by their reports incorporated by reference in the Registration Statement
and the Prospectus, independent registered public accountants as required by the
Securities Act, the Exchange Act and the Public Company Accounting Oversight
Board (“PCAOB”); any other public accountants who have audited the financial
statements incorporated by reference in the Registration Statement and the
Prospectus, are and were, during the periods covered by their reports
incorporated by reference in the Registration Statement and the Prospectus,
independent registered public accountants as required by the Securities Act, the
Exchange Act and the PCAOB.
 
(u)             The financial statements, together with related schedules and
notes, included or incorporated by reference in the Registration Statement and
the Prospectus, present fairly the financial condition, results of operations,
cash flows and changes in financial position of the Company on the basis stated
in the Registration Statement at the respective dates or for the respective
periods to which they apply; except as disclosed therein, such statements and
related schedules and notes have been prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved and the other financial and statistical information and data set forth
in the Registration Statement and Prospectus is accurately presented and
prepared on a basis consistent with such financial statements and the books and
records of the Company, except for the financial statements that have not been
restated for prior periods to reflect the reclassification of assets held for
sale as discontinued operations in accordance with Statement of Financial
Accounting Standards No. 144, “Accounting for the Impairment or Disposal of
Long-Lived Assets.”  No other financial statements or schedules are required by
Form S-3 or otherwise to be included in the Registration Statement or the
Prospectus. The Company’s consolidated ratio of combined fixed charges and
preferred stock distributions and consolidated ratio of earnings to fixed
charges set forth in the Registration Statement and the Prospectus and Exhibit
12.1 to the Registration Statement have been calculated in compliance with Item
503(d) of Regulation S-K under the Securities Act.
 
(v)             Except as disclosed in the Registration Statement and the
Prospectus, subsequent to the respective dates as of which such information is
given in the Registration Statement and the Prospectus, (i) neither the Company
nor any of its subsidiaries has incurred any material liabilities or
obligations, indirect, direct or contingent, or entered into any transaction
that is not in the ordinary course of business, (ii) neither the Company nor any
of its subsidiaries has sustained any material loss or interference with its
business or properties from fire, flood, windstorm, accident or other calamity,
whether or not covered by insurance, (iii) neither the Company nor any of its
subsidiaries has paid or declared any dividends or other distributions with
respect to its capital stock and the Company is not in default under the terms
of any class of capital stock of the Company or any outstanding debt
obligations, (iv) there has not been any change in the authorized or outstanding
capital stock of the Company or any material change in the indebtedness of the
Company (other than in the ordinary course of business) and (v) there has not
been any material adverse change, or any development involving or that may
reasonably be expected to result in a Material Adverse Effect.
 
(w)             The Shares to be sold under this Agreement have been approved
for trading and listing on the Exchange, subject to official notice of issuance,
and are registered pursuant to Section 12(b) of the Exchange Act, and the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Shares under the Exchange Act or delisting
any such securities from the Exchange, nor has the Company received any
notification that the Commission or the Exchange is contemplating terminating
such registration or listing.
 
(x) The Company has not distributed and will not distribute, and has not
authorized CF&Co. to distribute, any offering material in connection with the
offering and sale of the Shares to be sold hereunder by CF&Co. as principal or
agent for the Company, other than the Prospectus and any Issuer Free Writing
Prospectus (as defined in Rule 433) reviewed and consented to by CF&Co. or
identified in Schedule 3 hereto. The common stock is currently listed on the
Exchange under the trading symbol “MAA”
 
(y) Other than excepted activity pursuant to Regulation M under the Exchange
Act, the Company has not taken and will not take, directly or indirectly, any
action that constituted, or any action designed to, or that might reasonably be
expected to cause or result in or constitute stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares or for any other purpose.
 
(z) The Company and each of its subsidiaries have filed all tax returns required
to be filed (other than certain state or local tax returns, as to which the
failure to file, individually or in the aggregate, would not have a Material
Adverse Effect), which returns are complete and correct in all material
respects, and neither the Company nor any subsidiary is in default in the
payment of any taxes that were payable pursuant to said returns or any
assessments with respect thereto. Except as disclosed in the Prospectus (as
amended or supplemented), all deficiencies asserted as a result of any federal,
state, local or foreign tax audits have been paid or finally settled and no
issue has been raised in any such audit that, by application of the same or
similar principles, reasonably could be expected to result in a proposed
deficiency for any other period not so audited. There are no outstanding
agreements or waivers extending the statutory period of limitation applicable to
any federal, state, local or foreign tax return for any period. On each
Settlement Date, all stock transfer and other taxes that are required to be paid
in connection with the sale of the Shares will have been fully paid by the
Company and all laws imposing such taxes will have been complied with.
 
(aa)             Except as set forth in the Prospectus (as amended or
supplemented), there are no transactions with “affiliates” (as defined in Rule
405 promulgated under the Securities Act) or any officer, director or security
holder of the Company (whether or not an affiliate) that are required by the
Securities Act to be disclosed in the Prospectus that have not been disclosed as
required. Additionally, no relationship, direct or indirect, exists between the
Company or any of its subsidiaries on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any subsidiary on the
other hand that is required by the Securities Act to be disclosed in the
Prospectus that is not so disclosed.
 
(bb)             None of the Company nor any of its subsidiaries is an
“investment company”, a company “controlled” by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
investment company within the meaning of the Investment Company Act of 1940, as
amended.
 
(cc)             Each of the Company and its subsidiaries has good and valid
title to all property (real and personal) described in the Prospectus as being
owned by it, free and clear of all liens, claims, security interests or other
encumbrances except (i) such as are described in the Prospectus or (ii) such as
are not materially burdensome and do not have or will not adversely affect the
Company’s or subsidiaries’ use of the property or the conduct of the business of
the Company. All property (real and personal) leased by the Company and its
subsidiaries is held under valid, subsisting and enforceable leases with only
such exceptions as in the aggregate are not materially burdensome and do not or
will not adversely affect the use of the property or the conduct of the business
of the Company.
 
(dd)             The Company and its subsidiaries have all permits, licenses,
franchises, approvals, consents and authorizations of governmental or regulatory
authorities (hereinafter “permit” or “permits”) as are necessary to own their
properties and to conduct their business in the manner described in the
Prospectus, subject to such qualifications as may be set forth in the
Prospectus, except where the failure to have obtained any such permit has not
had and will not have a Material Adverse Effect; each of the Company and its
subsidiaries has operated and is operating its business in material compliance
with all of its obligations with respect to each such permit and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination of any such permit and except where such revocation or
termination would not have a Material Adverse Effect or result in any other
material impairment of the rights of any such permit, subject in each case to
such qualification as may be set forth in the Prospectus; and, except as
described in the Prospectus, such permits contain no restrictions that are
materially burdensome to the Company or any of its subsidiaries.
 
(ee)             The Company and its subsidiaries have implemented controls and
other procedures that are designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms and is accumulated and
communicated to the Company’s management, including its chief executive officer
and chief financial officer, or persons performing similar functions, as
appropriate to allow timely decisions regarding required disclosure; and the
Company makes and keeps books, records, and accounts which, in reasonable
detail, accurately and fairly reflect the transactions and dispositions of the
assets of the Company and its subsidiaries; and the Company and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences; and, to the Company’s and the
Operating Partnership’s knowledge, neither the Company, the Operating
Partnership nor any subsidiary, nor any employee or agent thereof, has made any
payment of funds of the Company, the Operating Partnership or any of the
subsidiaries, as the case may be, or received or retained any funds, and no
funds of the Company, the Operating Partnership or any of the subsidiaries, as
the case may be, have been set aside to be used for any payment, in each case in
violation of any law, rule or regulation.
 
(ff)             Neither the Company nor any of its subsidiaries, since each has
been a subsidiary of the Company, nor, to the Company’s knowledge, any employee
or agent of the Company or any of its subsidiaries, has, directly or indirectly,
(i) made any unlawful contribution to any candidate for political office, or
failed to disclose fully any contribution in violation of law or (ii) made any
payment to any federal, state, local or foreign governmental official, or other
person charged with similar public or quasi-public duties, other than payments
required or permitted by the laws of the United States or any jurisdiction
thereof or applicable foreign jurisdictions.
 
(gg)             The Company and its subsidiaries are (i) in compliance with any
and all applicable federal, state, local and foreign laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or other approvals would not, individually or in the aggregate, have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries has
been named as a “potentially responsible party” under the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended.
Neither the Company nor any of its subsidiaries owns, leases or occupies any
property that appears on any list of hazardous sites compiled by any state or
local governmental agency.
 
(hh)             There are no costs or liabilities associated with Environmental
Laws (including, without limitation, any capital or operating expenditures
required for clean-up, closure of properties or compliance with Environmental
Laws or any permit, license or approval, any related constraints on operating
activities and any potential liabilities to third parties) that would, singly or
in the aggregate, have a Material Adverse Effect.
 
(ii)             The Company has been organized and has operated in conformity
with the requirements for qualification and taxation as a real estate investment
trust under the Internal Revenue Code of 1986, as amended (the “Code”) for its
taxable years ended December 31, 1994 through December 31, 2008, and the
Company’s current and proposed method of operation will enable it to continue to
meet the requirements for taxation as a real estate investment trust under the
Code for its taxable year ending December 31, 2009 and in the future. The
subsidiaries of the Company that are partnerships have been and will continue to
be treated as partnerships for federal income tax purposes and not as
corporations, associations taxable as corporations or as publicly traded
partnerships.
 
(jj)             The Company will use its best efforts to monitor the ownership
of the Company’s capital stock to ensure that (i) the Limited Waiver of Excess
Share Limitation (the “C&S Limited Waiver”), by and between the Company and
Cohen & Steers Capital Management, Inc. (“Cohen & Steers”), dated January 2005,
and (ii) the Limited Waiver of Excess Share Limitation (the “MS Limited
Waiver”), by and between the Company and Morgan Stanley Investment Management
Inc. (“Morgan Stanley”), dated March 22, 2007, will not cause the Company to
fail to satisfy the requirements of section 856(a)(6) of the Code, including,
without limitation, making periodic inquiries regarding the ownership of the
capital stock of the Company by Cohen & Steers and Morgan Stanley and making
periodic reviews of the ownership of the capital stock of the Company by other
stockholders; the Company will, if necessary to prevent a violation of the
requirements of section 856(a)(6) of the Code, promptly exercise the power in
section 1(c) of the C&S Limited Waiver or Section 3 of the MS Limited Waiver to
revoke the excess share limitation granted to Cohen & Steers pursuant to the C&S
Limited Waiver and/or Morgan Stanley pursuant to the MS Limited Waiver.
 
(kk)             The Company and its subsidiaries own and have full right, title
and interest in and to, or has valid licenses to use, each material trade name,
trademark, service mark, patent, copyright, approval, trade secret and other
similar rights (collectively “Intellectual Property”) under which the Company
and its subsidiaries conduct all or any material part of their business, and
none of the Company and its subsidiaries has created any lien or encumbrance on,
or granted any right or license with respect to, any such Intellectual Property
except where the failure to own or obtain a license or right to use any such
Intellectual Property has not and will not have a Material Adverse Effect; there
is no claim pending against the Company or any of its subsidiaries with respect
to any Intellectual Property, and none of the Company and its subsidiaries has
received notice or otherwise become aware that any Intellectual Property that it
uses or has used in the conduct of its business infringes upon or conflicts with
the rights of any third party. Neither the Company nor any of its subsidiaries
has become aware that any material Intellectual Property that it uses or has
used in the conduct of its business infringes upon or conflicts with the rights
of any third party.
 
(ll)             Title insurance in favor of the Company, the Operating
Partnership and the subsidiaries has been obtained with respect to each property
owned by any such entity in an amount at least equal to (A) the cost of
acquisition of such property or (B) the cost of construction of such property
(measured at the time of such construction), except where the failure to
maintain such title insurance would not have a Material Adverse Effect.
 
(mm)             In the ordinary course of its business, the Company conducts a
periodic review of the effect of Environmental Laws on the business, operations
and properties of the Company and its subsidiaries, in the course of which it
identifies and evaluates associated costs and liabilities (including any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review and amount of its established
reserves, the Company has reasonably concluded that such associated costs and
liabilities would not, individually or in the aggregate, result in a Material
Adverse Effect.
 
(nn)             The Company and its subsidiaries and any “employee benefit
plan” (as defined under the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their ERISA Affiliates (as defined below) are in compliance in
all material respects with ERISA and all other applicable state and federal
laws. “ERISA Affiliate” means, with respect to the Company or a subsidiary, any
member of any group or organization described in Sections 414(b), (c), (m) or
(o) of the Code of which the Company or such subsidiary is a member. No
“reportable event” (as defined in ERISA) has occurred or is reasonably expected
to occur with respect to any “employee benefit plan” established or maintained
by the Company, its subsidiaries or any of their ERISA Affiliates. No “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates, if such “employee benefit plan” were terminated,
would have any “amount of unfunded benefit liabilities” (as defined in ERISA).
Neither the Company, its subsidiaries nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates that is intended to be qualified under Section 401(a)
of the Code is so qualified and nothing has occurred, whether by action or
failure to act, that would cause the loss of such qualification.
 
(oo)             The Company and its subsidiaries have complied and will comply
in all material respects with wage and hour determinations issued by the U.S.
Department of Labor under the Service Contract Act of 1965 and the Fair Labor
Standards Act in paying its employees’ salaries, fringe benefits and other
compensation for the performance of work or other duties in connection with
contracts with the U.S. government, except where the failure to do so would not
have a Material Adverse Effect, and have complied and will comply in all
material respects with the requirements of the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, the Civil Rights Act of 1964
(Title VII), the National Labor Relations Act, the Vietnam Era Veteran’s
Readjustment Act, the Age Discrimination in Employment Act, as amended by the
Older Workers’ Benefit Protection Act, and federal, state and local labor laws,
each as amended except where the failure to comply with any such requirements
has not, and will not, have a Material Adverse Effect.
 
(pp)             Except with respect to the non-timely filings of reports
pursuant to Section 16(a) of the Exchange Act by certain of the Company’s
officers as described in the Company’s most recently filed Definitive Proxy
Statement under the caption “Section 16(a) Beneficial Ownership Reporting
Compliance,” there is and has been no failure on the part of the Company, the
Operating Partnership and the subsidiaries and any of the officers and directors
of the Company, the Operating Partnership and any of the subsidiaries, in their
capacities as such, to comply in all material respects with the provisions of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
thereunder.
 
(qq)    The principal executive officer and principal financial officer of the
Company have made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”) with respect to all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission, and the statements contained in any such certification are
complete and correct. The Company is in compliance in all material respects with
all applicable effective provisions of the Sarbanes-Oxley Act (and intends to
comply with all applicable provisions that are not yet effective upon
effectiveness).
 


(rr) Other than this Agreement, there are no contracts, agreements or
understandings between the Company or any of its subsidiaries and any person
that would give rise to a valid claim against the Company or any of its
subsidiaries or CF&Co for a brokerage commission, finder’s fee or other like
payment with respect to the consummation of the transactions contemplated by
this Agreement.
 
(ss) The Company acknowledges and agrees that CF&Co has informed the Company
that CF&Co may, to the extent permitted under the Securities Act and the
Exchange Act, purchase and sell shares of Common Stock for its own account while
this Agreement is in effect; provided, that (i) no such purchase or sales shall
take place while a Placement Notice is in effect (except to the extent CF&Co may
engage in sales of Placement Shares purchased or deemed purchased from the
Company as a “riskless principal” or in a similar capacity) and (ii) the Company
shall not be deemed to have authorized or consented to any such purchases or
sales by CF&Co.
 
(tt) Any certificate signed by an officer of the Company and delivered to CF&Co
or to counsel for CF&Co shall be deemed to be a representation and warranty by
the Company and/or the Operating Partnership, as applicable, to CF&Co as to the
matters set forth therein.
 
(uu) The Company and the Operating Partnership acknowledge that CF&Co and, for
purposes of the opinions to be delivered pursuant to Section 7 hereof, counsel
to the Company and counsel to CF&Co, will rely upon the accuracy and
truthfulness of the foregoing representations and hereby consents to such
reliance.
 
(vv) The Company has established, maintained, and evaluated “disclosure controls
and procedures” (as such term is defined in Rule 13a-15 and 15d-15 under the
Exchange Act). Such disclosure controls and procedures are designed to ensure
that material information relating to the Company, including its subsidiaries,
is made known to the Company’s Chief Executive Officer and its Chief Financial
Officer by others within those entities, and such disclosure controls and
procedures are believed  to be effective to perform the functions for which they
were established. The Company’s auditors have been advised of (i) any
significant deficiencies and material weaknesses known to management in the
design or operation of internal controls over financial reporting that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize, and report financial data; and (ii) any fraud, whether or not
material, known to management that involves management or other employees who
have a role in the Company’s internal controls over financial reporting.  Except
as set forth in the Prospectus, since the date of the most recent evaluation of
such disclosure controls or procedures, there have been no changes in the
internal controls over financial reporting that have materially affected or are
reasonably likely to materially affect internal controls over financial
reporting, including any corrective actions with regard to significant
deficiencies and material weaknesses.
 
(ww) Forward Looking Statements.  No forward looking statement within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act
contained in the Prospectus, the Registration Statement, or any other document
filed with the Commission has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith.
 


7. Covenants of the Company.  The Company and the Operating Partnership, jointly
and severally, covenant and agree with CF&Co that:
 
(a) Registration Statement Amendments; Payment of Fees.  After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by CF&Co under the Securities Act (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), (i) the Company will notify CF&Co promptly of the
time when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any comment letter from the Commission or any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus or for additional information, (ii) the Company will prepare and file
with the Commission, promptly upon CF&Co’s request, any amendments or
supplements to the Registration Statement or Prospectus that, in CF&Co’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by CF&Co (provided, however, that the
failure of CF&Co to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect CF&Co’s right to rely on the
representations and warranties made by the Company in this Agreement); (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus, other than documents incorporated by reference, relating to the
Placement Shares or a security convertible into the Placement Shares unless a
copy thereof has been submitted to CF&Co within a reasonable period of time
before the filing and CF&Co has not reasonably objected thereto (provided,
however, that the failure of CF&Co to make such objection shall not relieve the
Company of any obligation or liability hereunder, or affect CF&Co’s right to
rely on the representations and warranties made by the Company in this
Agreement) and the Company will furnish to CF&Co at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus, other than documents incorporated by reference, to
be filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act (without reliance on Rule 424(b)(8) of the
Securities Act.
 
(b) Notice of Commission Stop Orders.  The Company will advise CF&Co, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any other order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or any
examination pursuant to Section 8(e) of the Securities Act, or if the Company
becomes the subject of a proceeding under Section 8A of the Securities Act in
connection with the offering of the Shares; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop or other
order or to obtain its withdrawal if such a stop or other order should be
issued.
 
(c) Delivery of Prospectus; Subsequent Changes.  During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by CF&Co
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act.  If during such period any event occurs
as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify CF&Co to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.
 
(d) Listing of Placement Shares.  During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by CF&Co under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on the Exchange and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as CF&Co reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign entity or dealer in securities or file a
general consent to service of process in any jurisdiction.
 
(e) Filings with the Exchange.  The Company will timely file with the Exchange
all material documents and notices required by the Exchange of companies that
have or will issue securities that are traded on the Exchange.
 
(f)     Delivery of Registration Statement and Prospectus.  The Company will
furnish to CF&Co and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as CF&Co may
from time to time reasonably request and, at CF&Co’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made.  The copies of the Registration Statement and the
Prospectus and any supplements or amendments thereto furnished to CF&Co will be
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.
 
(g) Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.  “Earnings statement” and make
“generally available to its security holders” will have the meanings contained
in Rule 158 under the Securities Act.
 
(h) Expenses.  The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all expenses incident to the
performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees, (iv) the printing and
delivery to CF&Co of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the fees and expenses incurred in connection
with the listing or qualification of the Placement Shares for trading on the
Exchange, and (vi) filing fees and expenses, if any, of the Commission and the
Financial Industry Regulatory Authority (“FINRA”), Corporate Financing
Department.
 
(i) Use of Proceeds.  The Company will apply the net proceeds from the sale of
the Shares to be sold by it hereunder in accordance in all material respects
with the statements under the caption “Use of Proceeds” in the Prospectus. The
Company will effect the issuance to the Company by the Operating Partnership of
a number of Common Units equal to the number of Shares sold pursuant to this
Agreement upon the Company’s contribution to the Operating Partnership of the
proceeds from the sale of the Shares.
 
(j) Notice of Other Sales.  During the pendency of any Placement Notice given
hereunder, the Company shall provide CF&Co notice as promptly as reasonably
possible before it offers to sell, contracts to sell, sells, grants any option
to sell or otherwise disposes of any shares of Common Stock (other than
Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase Common Stock or Common Stock issuable upon the exercise of
options or other equity awards pursuant to any stock option, stock bonus or
other stock or compensatory plan or arrangement described in the Prospectus,
(ii) the issuance of securities in connection with an acquisition, merger or
sale or purchase of assets described in the Prospectus, (iii) the issuance or
sale of Common Stock pursuant to any dividend reinvestment plan that the Company
may adopt from time to time provided the implementation of such is disclosed to
CF&Co in advance, (iv) any Common Stock issuable upon the redemption of
outstanding Common Units in accordance with the Operating Partnership Agreement.
 
(k) Change of Circumstances.  The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise CF&Co promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to CF&Co pursuant to this Agreement.
 
(l) Due Diligence Cooperation.  The Company and the Operating Partnership will
cooperate with any reasonable due diligence review conducted by CF&Co or its
agents in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior officers, during regular business hours and at the Company’s principal
offices, as CF&Co may reasonably request.
 
(m) Required Filings Relating to Placement of Placement Shares.  The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act, which prospectus supplement
will set forth, within the relevant period, the amount of Placement Shares sold
through CF&Co, the Net Proceeds to the Company and the compensation payable by
the Company to CF&Co with respect to such Placement Shares, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market.
 
(n) Representation Dates; Certificate.  On or prior to the date that the first
Shares are sold pursuant to the terms of this Agreement and each time the
Company (i) files the Prospectus relating to the Placement Shares or amends or
supplements the Registration Statement or the Prospectus relating to the
Placement Shares (other than a prospectus supplement filed in accordance with
Section 7(m) of this Agreement) by means of a post-effective amendment, sticker,
or supplement but not by means of incorporation of documents by reference into
the Registration Statement or the Prospectus relating to the Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act; (iii) files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information (other than an earnings
release, to “furnish” information pursuant to Items 2.02 or 7.01 of Form 8-K or
to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassifications of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”); the Company shall furnish CF&Co
with a certificate, in the form attached hereto as Exhibit 7(n) within three (3)
Trading Days of any Representation Date if requested by CF&Co.  The requirement
to provide a certificate under this Section 7(n) shall be waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date;
provided, however, that such waiver shall not apply for any Representation Date
on which the Company files its annual report on Form 10-K.  Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide CF&Co with a certificate under this Section 7(n), then before the
Company delivers the Placement Notice or CF&Co sells any Placement Shares, the
Company shall provide CF&Co with a certificate, in the form attached hereto as
Exhibit 7(n), dated the date of the Placement Notice.
 
(o) Legal Opinion.  On or prior to the date that the first Shares are sold
pursuant to the terms of this Agreement and within three (3) Trading Days of
each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 7(n) for which no
waiver is applicable, the Company shall cause to be furnished to CF&Co a written
opinion of Baker Donelson Bearman Caldwell & Berkowitz PC (“Company Counsel”),
or other counsel satisfactory to CF&Co, in form and substance satisfactory to
CF&Co and its counsel, dated the date that the opinion is required to be
delivered, substantially similar to the form attached hereto as Exhibit
7(o)(1)(a) and Exhibit 7(o)(1)(b), respectively, modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, that in lieu of such opinions for subsequent
Representation Dates, counsel may furnish CF&Co with a letter (a “Reliance
Letter”) to the effect that CF&Co may rely on a prior opinion delivered under
this Section 7(o) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date).
 
(p) Comfort Letter.  On or prior to the date that the first Shares are sold
pursuant to the terms of this Agreement and within three (3) Trading Days of
each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 7(n) for which no
waiver is applicable, the Company shall cause its independent accountants (and
any other independent accountants whose report is included in the Registration
Statement or the Prospectus) to furnish CF&Co letters (the “Comfort Letters”),
dated the date of the Comfort Letter is delivered, in form and substance
satisfactory to CF&Co, (i) confirming that they are an independent registered
public accounting firm within the meaning of the Securities Act, the Exchange
Act and the PCAOB, (ii) stating, as of such date, the conclusions and findings
of such firm with respect to the financial information and other matters
ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.
 
(q) Market Activities.  The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase the Shares to be issued and sold
pursuant to this Agreement, or pay anyone any compensation for soliciting
purchases of the Shares to be issued and sold pursuant to this Agreement other
than CF&Co; provided, however, that the Company may bid for and purchase its
Common Stock in accordance with Rule 10b-18 under the Exchange Act.
 
(r) Insurance.  The Company and its subsidiaries shall maintain, or caused to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for companies engaged in similar businesses in similar industries.
 
(s) Compliance with Laws.  The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to have a Material Adverse
Effect.
 
(t) REIT Treatment.  The Company currently intends to continue to elect to
qualify as a real estate investment trust under the Code and will use all
reasonable efforts to enable the Company to continue to meet the requirements
for qualification and taxation as a REIT under the Code for subsequent tax years
that include any portion of the term of this Agreement.
 
(u) Investment Company Act.  The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.
 
(v) Securities Act and Exchange Act.  The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Shares as contemplated by
the provisions hereof and the Prospectus.
 
(w) No Offer to Sell.  Other than a free writing prospectus (as defined in Rule
405 under the Securities Act) approved in advance in writing by the Company and
CF&Co in its capacity as principal or agent hereunder, neither CF&Co nor the
Company (including its agents and representatives, other than CF&Co in its
capacity as such) will, directly or indirectly, make, use, prepare, authorize,
approve or refer to any free writing prospectus relating to the Shares to be
sold by CF&Co as principal or agent hereunder.
 
(x) Sarbanes-Oxley Act.  The Company and the Subsidiaries will maintain and keep
accurate books and records reflecting their assets and maintain internal
accounting controls in a manner designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles and including those policies and procedures that (i)
pertain to the maintenance of records that in reasonable detail accurately and
fairly reflect the transactions and dispositions of the assets of the Company,
(ii) provide reasonable assurance that transactions are recorded as necessary to
permit the preparation of the Company’s consolidated financial statements in
accordance with generally accepted accounting principals , (iii) that receipts
and expenditures of the Company are being made only in accordance with
management’s and the Company’s directors’ authorization, and (iv) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on its financial statements.  The Company and the Subsidiaries
will maintain such controls and other procedures, including, without limitation,
those required by Sections 302 and 906 of the Sarbanes-Oxley Act, and the
applicable regulations thereunder that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its Chief Executive Officer and principal financial
officer, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure and to ensure that material information
relating to the Company or the Subsidiaries is made known to them by others
within those entities, particularly during the period in which such periodic
reports are being prepared.  The Company and the Subsidiaries will use their
best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act.
 
8. Conditions to CF&Co’s Obligations. The obligations of CF&Co hereunder with
respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company and the
Operating Partnership herein, to the due performance by the Company and the
Operating Partnership of their respective obligations hereunder, to the
completion by CF&Co of a due diligence review satisfactory to CF&Co in its
reasonable judgment, and to the continuing satisfaction (or waiver by CF&Co in
its sole discretion) of the following additional conditions:
 
(a) Registration Statement Effective.  The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.
 
(b) No Material Notices.  None of the following events shall have occurred and
be continuing:  (i) receipt by the Company or any of its subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
(c) No Misstatement or Material Omission.  CF&Co shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in CF&Co’s
reasonable opinion is material, or omits to state a fact that in CF&Co’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.
 
(d) Material Changes.  Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or the Operating Partnership or any Material Adverse
Effect, or any development that could reasonably be expected to cause a Material
Adverse Effect, or any downgrading in or withdrawal of the rating assigned to
any of the Company’s or the Operating Partnership’s securities (other than asset
backed securities) by any rating organization or a public announcement by any
rating organization that it has under surveillance or review its rating of any
of the Company’s or the Operating Partnership’s securities (other than asset
backed securities), the effect of which, in the case of any such action by a
rating organization described above, in the reasonable judgment of CF&Co
(without relieving the Company or the Operating Partnership of any obligation or
liability it may otherwise have), is so material as to make it impracticable or
inadvisable to proceed with the offering of the Placement Shares on the terms
and in the manner contemplated in the Prospectus.
 
(e) Legal Opinion.  CF&Co shall have received the opinions of Company Counsel
required to be delivered pursuant Section 7(o) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(o).
 
(f) Comfort Letter.  CF&Co shall have received the Comfort Letter required to be
delivered pursuant Section 7(p) on or before the date on which such delivery of
such opinion is required pursuant to Section 7(p).
 
(g) Representation Certificate.  CF&Co shall have received the certificate
required to be delivered pursuant to Section 7(n) on or before the date on which
delivery of such certificate is required pursuant to Section 7(n).
 
(h) No Suspension.  Trading in the Shares shall not have been suspended on the
Exchange.
 
(i) Other Materials.  On each date on which the Company is required to deliver a
certificate pursuant to Section 7(n), the Company and the Operating Partnership
shall have furnished to CF&Co such appropriate further information, certificates
and documents as CF&Co may have reasonably requested. All such opinions,
certificates, letters and other documents shall have been in compliance with the
provisions hereof. The Company and the Operating Partnership shall have
furnished CF&Co with such conformed copies of such opinions, certificates,
letters and other documents as CF&Co shall have reasonably requested.
 
(j) Securities Act Filings Made.  All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.
 
(k) Approval for Listing.  The Placement Shares shall either have been (i)
approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice.
 
(l) No Termination Event.  There shall not have occurred any event that would
permit CF&Co to terminate this Agreement pursuant to Section 11(a).
 
9. Indemnification and Contribution.
 
(a) Company and Operating Partnership Indemnification.  The Company and the
Operating Partnership, jointly and severally, agree to indemnify and hold
harmless CF&Co, the directors, officers, partners, employees and agents of CF&Co
and each person, if any, who (i) controls CF&Co within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with CF&Co (a “CF&Co Affiliate”) from and against
any and all losses, claims, liabilities, expenses and damages (including, but
not limited to, any and all reasonable investigative, legal and other
expenses  incurred in connection with, and any and all amounts paid in
settlement (in accordance with Section 9(c)) of, any action, suit or proceeding
between any of the indemnified parties and any indemnifying parties or between
any indemnified party and any third party, or otherwise, or any claim asserted),
as and when incurred, to which CF&Co, or any such person, may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus approved by the Company in accordance with Section
7(v) hereof, or in any application or other document executed by or on behalf of
the Company or the Operating Partnership or based on written information
furnished by or on behalf of the Company or the Operating Partnership filed in
any jurisdiction in order to qualify the Shares under the securities laws
thereof or filed with the Commission, (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading or (z) any breach by any
of the indemnifying parties of any of their respective representations,
warranties and agreements contained in this Agreement; provided, however, that
this indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly or indirectly by an untrue
statement or omission made in reliance upon and in conformity with written
information relating to CF&Co and furnished to the Company by CF&Co expressly
for inclusion in any document as described in clause (x) of this Section 9(a).
This indemnity agreement will be in addition to any liability that the Company
or the Operating Partnership might otherwise have.
 
(b) CF&Co Indemnification. CF&Co agrees to indemnify and hold harmless the
Company, its directors, each officer of the Company that signed the Registration
Statement, the Operating Partnership and each person, if any, who (i) controls
the Company or the Operating Partnership within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act or (ii) is controlled by or is
under common control with the Company or the Operating Partnership (a “Company
Affiliate”) against any and all loss, liability, claim, damage and expense
described in the indemnity contained in Section 9(a), as incurred, but only with
respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the Registration Statement (or any amendments thereto) or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information relating to CF&Co and furnished to the
Company by CF&Co expressly for inclusion in any document as described in clause
(x) of Section 9(a) or with respect to statements or omissions, or alleged
untrue statements or omissions, made in any free writing prospectus used by
CF&Co and not previously approved by the Company in accordance with Section 7(v)
hereof.
 
(c) Procedure.  Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (i) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (ii) the indemnified party has reasonably concluded (based
on advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (iii) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (iv) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent.  No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 9 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.
 
(d) Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company, the Operating Partnership
or CF&Co, the Company and CF&Co will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company or the Operating Partnership
from persons other than CF&Co, such as persons who control the Company or the
Operating Partnership within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company, the Operating
Partnership and CF&Co may be subject in such proportion as shall be appropriate
to reflect the relative benefits received by the Company and the Operating
Partnership, on the one hand, and CF&Co, on the other. The relative benefits
received by the Company and the Operating Partnership on the one hand and CF&Co
on the other hand shall be deemed to be in the same proportion as the total net
proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by CF&Co from
the sale of Placement Shares on behalf of the Company.  If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company and the Operating
Partnership, on the one hand, and CF&Co, on the other, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Operating
Partnership, on the one hand, or CF&Co, on the other, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission. The Company and the Operating Partnership
and CF&Co agree that it would not be just and equitable if contributions
pursuant to this Section 9(d) were to be determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section 9(c)
hereof.  Notwithstanding the foregoing provisions of this Section 9(d), CF&Co
shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9(d), any person who
controls a party to this Agreement within the meaning of the Securities Act, and
any officers, directors, partners, employees or agents of CF&Co, will have the
same rights to contribution as that party, and each officer of the Company who
signed the Registration Statement will have the same rights to contribution as
the Company, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.
 
10. Representations and Agreements to Survive Delivery.  The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company and the Operating Partnership
herein or in certificates delivered pursuant hereto shall survive, as of their
respective dates, regardless of (i) any investigation made by or on behalf of
CF&Co, any controlling persons, or the Company or the Operating Partnership (or
any of their respective officers, directors or controlling persons), (ii)
delivery and acceptance of the Placement Shares and payment therefor or (iii)
any termination of this Agreement.
 
11. Termination.
 
(a) CF&Co shall have the right by giving notice as hereinafter specified at any
time to terminate this Agreement if (i) any Material Adverse Effect, or any
development that could reasonably be expected to cause a Material Adverse Effect
has occurred, that, in the reasonable judgment of CF&Co, may materially impair
the ability of CF&Co to sell the Placement Shares hereunder; (ii) the Company or
the Operating Partnership shall have failed, refused or been unable to perform
any agreement on its part to be performed hereunder; provided, however, in the
case of any failure of the Company to deliver (or cause another person to
deliver) any certification, opinion, or letter required under Sections 7(n),
7(o), or 7(p), CF&Co’s right to terminate shall not arise unless such failure to
deliver (or cause to be delivered) continues for more than thirty (30) days from
the date such delivery was required; or (iii) any other condition of CF&Co’s
obligations hereunder is not fulfilled; or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on the Exchange shall
have occurred.  Any such termination shall be without liability of any party to
any other party except that the provisions of Section 7(h) (Expenses), Section 9
(Indemnification), Section 10 (Survival of Representations), Section 16
(Applicable Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial)
hereof shall remain in full force and effect notwithstanding such termination.
 
(b) The Company and the Operating Partnership shall have the right, by giving
ten (10) days notice as hereinafter specified to terminate this Agreement in
their sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(h), Section 9, Section 10, Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.
 
(c) CF&Co shall have the right, by giving ten (10) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement.  Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(h), Section
9, Section 10, Section 16 and Section 17 hereof shall remain in full force and
effect notwithstanding such termination.
 
(d) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through CF&Co on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(h), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.
 
(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(h), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.
 
(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by CF&Co or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.
 
12. Notices.  All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to CF&Co, shall be delivered to CF&Co at Cantor Fitzgerald & Co., 110 East 59th
Street, New York, New York 10022, fax no. (212) 829-4972, Attention: Capital
Markets/Jeff Lumby, with copies to Stephen Merkel, General Counsel, at the same
address, and DLA Piper US LLP, 1251 Avenue of the Americas, New York, NY 10020,
fax no. (212) 308-3730, Attention: Dean M. Colucci; or if sent to the Company or
the Operating Partnership, shall be delivered to Mid-America Apartment
Communities, Inc., 6584 Poplar Avenue, Suite 300, Memphis, TN 38138, fax no.
(901) 682-6667, Attention: Simon R. C. Wadsworth, with a copy to Baker Donelson
Bearman Caldwell & Berkowitz PC, 165 Madison Avenue, Memphis, TN 38103, fax no.
(901) 577-8228, Attention: Robert J. DelPriore. Each party to this Agreement may
change such address for notices by sending to the parties to this Agreement
written notice of a new address for such purpose.  Each such notice or other
communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m., New York City time, on a Business Day or, if such day is not a Business
Day, on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.
 
13. Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Company, the Operating Partnership and CF&Co and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 9 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other party; provided,
however, that CF&Co may assign its rights and obligations hereunder to an
affiliate of CF&Co without obtaining the Company’s consent.
 
14. Adjustments for Stock Splits.  The parties acknowledge and agree that all
stock-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Shares.
 
15. Entire Agreement; Amendment; Severability.  This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and CF&Co.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
 
16. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.
 
17. Waiver of Jury Trial.  The Company, the Operating Partnership and CF&Co each
hereby irrevocably waives any right it may have to a trial by jury in respect of
any claim based upon or arising out of this Agreement or any transaction
contemplated hereby.
 
18. Absence of Fiduciary Relationship.  The Company and the Operating
Partnership jointly and severally acknowledge and agree that:
 
(a) CF&Co has been retained solely to act as underwriter in connection with the
sale of the Shares that no fiduciary, advisory or agency relationship between
the Company and CF&Co has been created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether CF&Co has advised or is
advising the Company on other matters;
 
(b) each of the Company and the Operating Partnership is capable of evaluating
and understanding and understand and accept the terms, risks and conditions of
the transactions contemplated by this Agreement;
 
(c) each of the Company and the Operating Partnership has been advised that
CF&Co and its affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company or the Operating
Partnership and that CF&Co has no obligation to disclose such interests and
transactions to the Company or the Operating Partnership by virtue of any
fiduciary, advisory or agency relationship; and
 
(d) each of the Company and the Operating Partnership waives, to the fullest
extent permitted by law, any claims it may have against CF&Co, for breach of
fiduciary duty or alleged breach of fiduciary duty and agrees that CF&Co shall
have no liability (whether direct or indirect) to the Company or the Operating
Partnership in respect of such a fiduciary claim or to any person asserting a
fiduciary duty claim on behalf of or in right of the Company or the Operating
Partnership, including stockholders, partners, employees or creditors of the
Company or the Operating Partnership.
 
19. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission.
 
20. Definitions.  As used in this Agreement, the following terms have the
respective meanings set forth below:
 
(a) “Applicable Time” means the time of each sale of any Shares or any
securities pursuant to this Agreement.
 
(b)  “GAAP” means United States generally accepted accounting principles.
 
(c) “Organizational Documents” means (a) in the case of a corporation, its
charter and by-laws; (b) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(e) in the case of any other entity, the organizational and governing documents
of such entity.
 


[Remainder of Page Intentionally Blank]
 
 

--------------------------------------------------------------------------------


 
If the foregoing correctly sets forth the understanding among the Company, the
Operating Partnership and CF&Co, please so indicate in the space provided below
for that purpose, whereupon this letter shall constitute a binding agreement
between the Company, the Operating Partnership and CF&Co.
 
Very truly yours,




MID-AMERICA APARTMENT COMMUNITIES, INC.




By:   /s/Leslie Wolfgang                 
    Name:  Leslie Wolfgang
 
Title:  Vice President, Director of External Reporting and Corporate Secretary







MID-AMERICA APARTMENTS, L.P.




By:           Mid-America Apartment Communities, Inc.
its sole general partner




By:        /s/Leslie Wolfgang                
    Name:  Leslie Wolfgang
 
Title:  Vice President, Director of External Reporting and Corporate Secretary







ACCEPTED as of the date first-above written:


CANTOR FITZGERALD & CO.




By:  /s/Jeffrey Lumby                
Name: Jeffrey Lumby
Title:  Managing Director
 

 

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
FORM OF PLACEMENT NOTICE
 


 
From:
[                              
]

Cc:
[                              
]

To:
[
]

Subject:                  Controlled Equity Offering—Placement Notice
 
Gentlemen:
 
Pursuant to the terms and subject to the conditions contained in the Controlled
Equity OfferingSM Sales Agreement between Mid-America Apartment Communities,
Inc. (the “Company”), Mid-America Apartments, L.P. and Cantor Fitzgerald & Co.
(“CF&Co”) dated November 5, 2009 (the “Agreement”), I hereby request on behalf
of the Company that CF&Co sell up to [ ] shares of the Company’s common stock,
par value $0.01 per share, at a minimum market price of $_______ per share.
 



--------------------------------------------------------------------------------


 
SCHEDULE 2
 


 


 
CANTOR FITZGERALD & CO.
 
Peter Dippolito           pdippolito@cantor.com
Joshua Feldman         jfeldman@cantor.com
Jeff Lumby                  jlumby@cantor.com




MID-AMERICA APARTMENT COMMUNITIES, INC.


Albert M. Campbell, III                                Al.Campbell@maac.net
H. Eric Bolton                                               
Eric.Bolton@maac.net
Leslie
Wolfgang                                           Leslie.Wolfgang@maac.net



--------------------------------------------------------------------------------




SCHEDULE 3
 
Compensation
 
CF&Co shall be paid compensation that will not exceed two percent (2%) on all
gross proceeds from the sales of the Shares pursuant to this Agreement.
 

--------------------------------------------------------------------------------


Schedule 3
Free Writing Prospectus
 

--------------------------------------------------------------------------------




Exhibit 7(n)






OFFICER CERTIFICATE




The undersigned, the duly qualified and elected _______________________, of
MID-AMERICA APARTMENT COMMUNITIES, INC. (“Company”), a Tennessee corporation,
does hereby certify in such capacity and on behalf of the Company, pursuant to
Section 7(m) of the Sales Agreement dated November 5, 2009 (the “Sales
Agreement”) between the Company, Mid-America Apartments, L.P. (“Operating
Partnership”) and Cantor Fitzgerald & Co., that to the best of the knowledge of
the undersigned.


(i)           The representations and warranties of the Company and the
Operating Partnership in Section 6 of the Sales Agreement (A) to the extent such
representations and warranties are subject to qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect, are true
and correct on and as of the date hereof with the same force and effect as if
expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date, and (B) to the extent such representations and
warranties are not subject to any qualifications or exceptions, are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof with the same force and effect as if expressly made on and as of
the date hereof except for those representations and warranties that speak
solely as of a specific date and which were true and correct as of such date;
and
 
(ii)           The Company and the Operating Partnership have complied with all
agreements and satisfied all conditions on their part to be performed or
satisfied pursuant to the Sales Agreement at or prior to the date hereof.
 


 






By:      _________________________________________________                                                        
Name:
Title:




Date:_______________________                                           
 

 

--------------------------------------------------------------------------------


Exhibit 7(o)(1)(a)
 
MATTERS TO BE COVERED BY INITIAL OPINION OF
 
BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ PC
 
(i)  
The authorized capital stock of the Company conforms as to legal matters to the
description thereof contained in the Prospectus and meets the requirements of
Item 9 of Form S-3 under the Securities Act.

 
(ii)  
The Company is a corporation duly incorporated and existing under and by virtue
of the laws of the State of Tennessee and is in good standing with the Tennessee
Secretary of State.  The Company has the corporate power to own, lease and
operate its properties and conduct its business in all material respects as
described under the headings “Item 1 Business” and “Item 2 Properties” in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2008

 
(iii)  
The Company is duly qualified or registered to transact business in each
jurisdiction set forth on Schedule 1 hereto.  To the knowledge of such counsel,
other than the Company’s interests in its subsidiaries disclosed in Exhibit 21
to the Company’s Annual Report on Form 10-K for the year ended December 31, 2008
or as disclosed in the Prospectus, the Company does not own, directly or
indirectly, any capital stock or other equity securities of any corporation or
any ownership interest in any limited liability company, partnership, joint
venture or other association.

 
(iv)  
The Operating Partnership is a limited partnership duly formed and existing
under and by virtue of the laws of the State of Tennessee and is in good
standing with the Tennessee Secretary of State.  The Operating Partnership has
the limited partnership power to own, lease and operate its properties and
conduct its business in all material respects as described under the headings
“Item 1 Business” and “Item 2 Properties” in the Company’s Annual Report on Form
10-K for the year ended December 31, 2008.  The Operating Partnership is duly
qualified or registered to transact business in each jurisdiction set forth on
Schedule 1 hereto.

 
(v)  
The execution, delivery and performance of this Agreement by the Company and the
Operating Partnership and the consummation of the transactions contemplated
hereby do not conflict with, or result in any breach of, or constitute a default
under (nor constitute an event that with notice, lapse of time or both would
constitute a breach of or default under), (i) any Organizational Document of the
Company or any of its subsidiaries, (ii) any material contract or agreement
filed as an exhibit to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2008 (each, a “Material Contract”); provided, however, that
such counsel need express no opinion (a) as to whether the execution, delivery
or performance of any contract, instrument or agreement will constitute a
violation of, or a default under, any covenant, restriction or provision with
respect to financial ratios or tests or any aspect of the financial condition or
results of operations of any person or entity or (b) with respect to any matter
which requires mathematical calculation or any financial or accounting
determination or (iii) to such counsel’s knowledge, any law, decree, judgment or
order applicable to the Company (other than state and foreign securities or blue
sky laws, as to which such counsel need express no opinion), except in the case
of clauses (ii) and (iii) for such conflicts, breaches or defaults, which
individually or in the aggregate could not be reasonably expected to have a
Material Adverse Effect.

 
(vi)  
Each of the Company and the Operating Partnership has the corporate or limited
partnership power, as applicable, to execute and deliver this Agreement and, in
the case of the Company, to issue, sell and deliver the Shares as contemplated
in this Agreement.  This Agreement has been duly authorized, executed and, so
far as is known to such counsel, delivered by the Company and the Operating
Partnership.

 
(vii)  
No approval, authorization, consent or order of, or filing with, any federal or
state governmental or regulatory commission, board, body, authority or agency is
required under applicable law in connection with the execution, delivery and
performance of this Agreement, or the consummation of the transactions
contemplated hereby, by the Company or the Operating Partnership, other than
such as have been obtained or made under the Securities Act or the Exchange Act
and such approvals as have been obtained, subject to official notice of
issuance, in connection with the listing of the Placement Shares on the
Exchange, except such as may be required by the securities or Blue Sky laws of
the various states or by FINRA, in connection with the offer and sale of the
Placement Shares, as to which we express no opinion.

 
(viii)  
The Shares, when issued and delivered by the Company pursuant to this Agreement
against payment of the consideration set forth therein, will be duly authorized,
validly issued, fully paid and nonassessable.

 
(ix)  
The issuance and sale of the Placement Shares by the Company is not subject to
preemptive or other similar rights arising by operation of Tennessee law under
the Organizational Documents of the Company or any of its subsidiaries or under
any Material Contract.

 
(x)  
To such counsel’s knowledge, except as otherwise described in the Prospectus,
there are no persons with registration or other similar rights to have any
securities registered pursuant to the Registration Statement.

 
(xi)  
At the time the Registration Statement became effective (including each deemed
effective date with respect to CF&Co pursuant to Rule 430B(f)(2)), the
Registration Statement and, as of its date and the date of such opinion, the
Prospectus (in each case, other than the financial statements, financial
schedules and other financial and statistical data included or incorporated by
reference in, or excluded from, the Registration Statement and the Prospectus,
as to which such counsel need express no opinion) complied as to form in all
material respects with the requirements of the Securities Act.

 
(xii)  
Each document incorporated by reference in the Registration Statement or the
Prospectus (in each case, other than the financial statements, financial
schedules and other financial and statistical data included or incorporated by
reference in, or excluded from, such document, as to which such counsel need
express no opinion), when it was filed with the Commission, complied as to form
in all material respects to the requirements of the Securities Act or the
Exchange Act, as applicable.

 
(xiii)  
The statements under the caption “Description of Stock” in the Prospectus,
insofar as such statements constitute a summary of the legal matters referred to
therein, constitute accurate summaries thereof in all material respects as of
the date of such statements.

 
(xiv)  
To such counsel’s knowledge, there are no actions, suits or proceedings or
inquiries or investigations, pending or threatened, against the Company or to
which the Company’s assets (excluding the Company’s direct or indirect interests
in its subsidiaries) are subject, at law or in equity, before or by any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority, arbitration panel or agency that are required to be described in the
Prospectus or the documents incorporated therein by reference but are not so
described.

 
(xv)  
The Company is not an “investment company” required to register under the
Investment Company Act of 1940, as amended, (the “1940 Act”) or a company
“controlled” by an “investment company” within the meaning of the 1940 Act.

 
(xvi)  
The Shares to be issued and sold by the Company pursuant to the Sales Agreement,
are duly listed, and admitted and authorized for trading, subject to official
notice of issuance, on the Exchange.

 
(xvii)  
Commencing with its taxable year ended December 31, 1994, the Company has been
organized and has operated in conformity with the requirements for qualification
and taxation as a REIT under the Code and its organization and proposed method
of operation will enable it to continue to meet the requirements for
qualification and taxation as a REIT.

 
(xviii)  
The Registration Statement has been declared effective by the Commission under
the Securities Act.  To the knowledge of such counsel, (a) no stop order
suspending the effectiveness of the Registration Statement has been issued under
the Securities Act and (b) no proceedings for such purpose have been instituted
or are pending or are contemplated or threatened by the Commission.  Any
required filing of the Prospectus and any supplement thereto pursuant to Rule
424(b) under the Securities Act has been made in the manner and within the time
period required by such Rule 424(b).

 
(xix)  
The statements contained in the Prospectus under the caption “Certain Material
U.S. Federal Income Tax Considerations” insofar as such statements constitute
matters of law, summaries of legal matters, or legal conclusions, have been
reviewed by such counsel and fairly present and summarize, in all material
respects, the matters referred to therein.

 
In addition, such opinion shall also contain a statement that such counsel has
participated in conferences with officers and other representatives of the
Company and representatives of the independent accountants at which the contents
of the Registration Statement* and the Prospectus* and related matters were
discussed, and although it does not pass upon, or assume any responsibility for,
the accuracy, completeness or fairness of the statements contained in the
Registration Statement or the Prospectus and has made no independent check or
verification thereof (except to the extent referred to in paragraphs (xiii) and
(xix) of its opinion to the CF&Co dated the date hereof), on the basis of the
foregoing, no facts have come to such counsel’s attention that have caused it to
believe that the Registration Statement, at its effective date, including each
deemed effective date with respect to CF&Co pursuant to Rule 430B(f)(2),
contained an untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading or that the Prospectus, as of its date or as of the date
of such opinion, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (except that in each case such counsel may state that it does not
express any view as to the financial statements, schedules and other financial
or statistical information derived from such financial statements or schedules
included or incorporated by reference therein).
 
*  Note: “Registration Statement” and “Prospectus” are defined to include
documents incorporated by reference therein.
 

--------------------------------------------------------------------------------


 
Exhibit 7(o)(1)(b)
 




Matters to be covered by subsequent Company Counsel Opinions
 
(i)  
The Registration Statement has been declared effective by the Commission under
the Securities Act.  To the knowledge of such counsel, (a) no stop order
suspending the effectiveness of the Registration Statement has been issued under
the Securities Act and (b) no proceedings for such purpose have been instituted
or are pending or are contemplated or threatened by the Commission.

 
(ii)  
At the time the Registration Statement became effective (including at each
deemed effective date with respect to CF&Co pursuant to Rule 430B(f)(2)), the
Registration Statement and, as of the date of the most recent Prospectus
Supplement, the Prospectus (in each case, other than the financial statements,
financial schedules and other financial and statistical data included or
incorporated by reference in, or excluded from, the Registration Statement and
the Prospectus, as to which such counsel need express no opinion) complied as to
form in all material respects with the requirements of the Securities Act.

 
(iii)  
Each document incorporated by reference in the Registration Statement or the
Prospectus (in each case, other than the financial statements, financial
schedules and other financial and statistical data included or incorporated by
reference in, or excluded from, such document, as to which such counsel need
express no opinion), when it was filed with the Commission, complied as to form
in all material respects to the requirements of the Securities Act or the
Exchange Act, as applicable.

 
(iv)  
Commencing with its taxable year ended December 31, 1994, the Company has been
organized and has operated in conformity with the requirements for qualification
and taxation as a REIT under the Code and its organization and proposed method
of operation will enable it to continue to meet the requirements for
qualification and taxation as a REIT.

 
In addition, such opinion shall also contain a statement that such counsel has
participated in conferences with officers and other representatives of the
Company and representatives of the independent accountants at which the contents
of the Registration Statement* and the Prospectus* and related matters were
discussed, and although it does not pass upon, or assume any responsibility for,
the accuracy, completeness or fairness of the statements contained in the
Registration Statement or the Prospectus and has made no independent check or
verification thereof, on the basis of the foregoing, no facts have come to such
counsel’s attention that have caused it to believe that the Registration
Statement, at its effective date, including each deemed effective date with
respect to CF&Co pursuant to Rule 430B(f)(2), contained an untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading or that the
Prospectus, as of its date, as of each Applicable Time and as of the date of
such opinion, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (except that in each case such counsel may state that it does not
express any view as to the financial statements, schedules and other financial
or statistical information derived from such financial statements or schedules
included or incorporated by reference therein).
 
*  Note: “Registration Statement” and “Prospectus” will be defined to include
documents incorporated by reference therein.
 


 



